Title: Estimate of Forces, 22 May 1781
From: Washington, George
To: 


                        
                            Weathersfield May 22d 1781
                        
                        
                            
                                 
                                New Hampshire
                                 
                                2
                                 
                                
                                 
                                
                            
                            
                                
                                Massachussetts bay
                                
                                10
                                
                                
                                
                                
                            
                            
                                
                                Rhode Island
                                
                                1
                                
                                
                                
                                
                            
                            
                                
                                Connecticut
                                
                                5
                                
                                
                                
                                
                            
                            
                                
                                New York
                                
                                2
                                
                                
                                
                                
                            
                            
                                
                                New Jersey
                                
                                
                                    2 
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                 22
                                
                                400
                                
                                8,800
                            
                            
                                
                                Hazens Regiment
                                
                                
                                
                                
                                
                                200
                            
                            
                                
                                State Regiment of Connect
                                
                                2
                                
                                
                                
                                600
                            
                            
                                
                                Regiments of Artillery
                                
                                2
                                
                                
                                
                                800
                            
                            
                                
                                A legionary Corps Sheldon
                                
                                
                                
                                
                                    .300
                                
                            
                            
                                
                                
                                
                                Deduct from the above
                                
                                10,700
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                For garrisons West point
                                
                                750
                                
                                
                                
                                
                            
                            
                                
                                Now with the Marqs de la
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Fayette—Light Infantry
                                
                                1200
                                
                                
                                
                                
                            
                            
                                
                                For the Northern & Western
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Frontier of New York which it
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                is supposed will be much harrassed
                                
                                500
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                _____
                                
                                
                                
                                
                                     2,450
                                
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Which leave of Continental Troops
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                that are engaged, some for the War—
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                some for three years only— almost
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                the whole of them Raw Men but under
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                good Officers
                                
                                
                                
                                
                                
                                8,250
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                This not only possible, but
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                probable that the above 8250 Men
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                if New York shd be the declared, or
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                apparent object might be increased
                                
                                
                                
                                
                                
                                
                                    2,000
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                10,250
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                This is also presumed, that under
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                the like knowledge or expectation
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                there would be want of Militia
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                    
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                The Enemy’s strength at New York
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                consists of Regular Troops
                                
                                
                                
                                
                                
                                4,500
                            
                            
                                
                                Refugees
                                
                                
                                
                                
                                
                                1,000
                            
                            
                                
                                Militia
                                
                                
                                
                                
                                
                                
                                    2,000
                                
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                7,500
                            
                        
                    